DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6-14 are pending.
Claims 1 and 2 are under examination on the merits.
Claim 1 is amended.
Claims 3-5 are previously canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over US 3321555 by Lutz et al in the previous action are repeated and amended herein to reflect applicant’s amendment. Specifically,
Lutz describes phosphorylated polyester and polyether polyols.
Regarding the elected species of claim 1, Lutz describes a phosphorus containing polyol obtained by reacting a polyol with a phosphorus containing compound (col 1 ln 35-40; ln 50-65), wherein the phosphorus has a formula (RO)2P(O)Cl (col 4 ln 30-35). R may be phenyl (col 3 ln 35-40) and 
Regarding the polyol, Lutz describes polyether polyol (col 2 ln 11-58). 
Regarding the requirement that the polyether polyol be derived from an epoxide, Lutz describes a polyether polyol derived from epoxy (col 2 ln 15-20 “alkylene oxide”, 37-58). 
Regarding the phosphorus content, Lutz descries a minimum of 2%, and description of “more” phosphorus (col 4 ln 38-50). Lutz specifically states that the upper limit is an entirely phosphorylated product but for two unreacted hydroxyl groups (col 4 In 50-57). Elsewhere Lutz describes the number of hydroxyl groups per polyol molecule prior to reaction as "preferably at least four" (col 3 In 15-20) and the molecular weight as preferably 500-2000 (col 3 In 15-25). As an example, following Lutz's description, if 2 of 4 hydroxyl groups are phosphorylated in a polyol with a total molecular weight of, for example, 600, the phosphorus content is 10 wt% (60/600). This is merely an example to emphasize how Lutz does describe values overlapping with the claimed range, albeit using different language than the instant claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Lutz describes values overlapping with the claimed range. 
Regarding the phosphorous containing polyol as halogen-free, while Lutz does describe an embodiment wherein halogen is present in the polyol, he also states that the halogen can alternatively be added via chlorinated aromatic diisocyanate instead of halogenated polyol (col 2 ln 1). Lutz states that the reaction between the diorgano phosphochloridate and the polyol depicted in col 4 ln 31-35 “goes to completion” (col 4 ln 39), meaning there is no chlorine present in the resultant polyol. 
Regarding the molecular weight,  –OH functionality, and phosphorus content, Lutz describes a molecular weight of 200-5000 (col 2 ln 55-60) and an OH-functionality of 2-4 (col 2 ln 70-col 3 ln 6). Lutz describes a minimum of 2% phosphorus and description of “more” phosphorus (col 4 ln 38-50), i.e. 2 wt% or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Lutz describes values overlapping with the claimed range.
Regarding the newly claimed flame retardant property of the polyol, this is described by Lutz (col 1 ln 12-16; 35-50; col 6 ln 40-55).

Regarding claim 2, Lutz describes a phosphate (col 4 ln 30-35). 



Response to Arguments
Applicant’s argument p.6 of Remarks submitted 4/13/21 has been considered but is not persuasive. Applicant states that Lutz does not teach that the phosphorus-comprising polyol is flame retardant. This is not found convincing because Lutz describes the phosphorous in the phosphorylated polyols as contributing to flame retardancy (e.g. col 1 ln 12-16; col 6 ln 40-55). 

Applicant’s argument p.7 has been considered but is not persuasive. Applicant states that Lutz further defines the requirements for phosphorous content according to the relative halogen content. This is not found convincing because the halogen content may come from the diisocyanate, not the 

Applicant’s argument on p.8 has been considered but is not persuasive. Applicant confounds the composition of Lutz with the polyol of Lutz. While Lutz does describe halogen in the composition, he does not require it in the polyol and gives the option of it not being present in the polyol at all, as stated in rejection.

Applicant’s argument on p.9 has been considered but is not persuasive. Applicant describes the use of the polyol in halogen free polyurethanes. However, this is moot as the polyol is claimed, not the polyurethane. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766